 In the Matter ofWILSON FOUNDRY AND MACHINE COMPANYandFORE-MAN'SASSOCIATION OF AMERICACaseNo. 7-C-1440.-DecidedAugust 26, 194.6Mr. David Citrin,for the Board.Mr. Leonard A. Keller,of Detroit,Mich., for the respondent.Mr. William Valiance,of Detroit,Mich., for the Union.Mr. Julius Topoi,of counsel to the Board.DECISIONANDORDEROn May 7, 1946, Trial Examiner Robert M. Gates issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner at theings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following addition and modification :1.At the hearing before the Trial Examiner, the respondent madeapplication fora subpoena daces tecwmdirected to an official of theUnion, requiring production of any documents showing the Union'saffiliation with, or control, assistance or encouragement by other labororganizations admitting rank and file employees to membership. TheTrial Examiner denied the application, and the respondent, in ac-cordance with the Board's Rules and Regulations, requested leave tofile an appeal directly with the Board.The Board, in effect, thenreserved ruling on this matter.We have again considered the re-spondent's application in connection with the entire record of thecase, and we are of the opinion that, under the principles enunciated70 N. L. R. B., No. 42.557 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDin theJones cfi Laughlincase,' the evidence sought by the respondentis immaterial and irrelevant to any issue herein.We, accordingly,sustain the Trial Examiner's ruling and hereby deny the respondent'sapplication for the requested' subpoenaduces tecum.22.The Trial Examiner has found that the respondent, by statingthat in the event of organization by its foremen the respondentprobably "would have another step of supervision between the fore-men and management," threatened its foremen with "loss of authorityand prestige" in violation of the Act. It is not clear from the recordwhether the suggested change in the respondent's supervisory hier-archy would have substantially altered the working conditions of theforemen or otherwise impaired their supervisory status.Under thecircumstances of this case, we are unable to find the statement to beviolative of the Act and we, accordingly, reverse-the Trial Examinerin this respect.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Wilson Foundry and Ma-chine Company, Pontiac, Michigan, and its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in Foreman's Association of Amer-ica, or any other labor.organization, by discharging any of its super-visory employees or by discriminating in any other manner in regardto their hire or tenure of employment, or any term or condition oftheir employment;(b) In any other manner interfering with, restraining, or coercingits supervisory employees in the exercise of the right to self -organi-,zation, to form labor organizations, to join or,assist Foreman's As-sociation of America, or any other labor organization, to bargaincollectively through, representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bargain-ing, or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a), Upon application by Ronald C. Hallenbeck, within ninety (90)days after his discharge from the armed forces of the United States,'Matter of Jones & Laughlin Steel 'Corporation,Vesta-ShannopinCoalDtioision,66N. L R. B 386.' For similar reasons, we affirm other rulings by the Trial Examiner rejecting certainexhibits offered by the respondent to show cooperation between the Union and otherlabor organizations admitting to membership rank and file employees. WILSON FOUNDRY AND MACHINE COMPANY559offer him reinstatement to his former or a substantially equivalentposition, without prejudice to his seniority or other rights and privi-leges;(b)Make whole Ronald C. Hallenbeck for any loss of pay he hassuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which henormally would have earned, together with vacation pay; if any weredue him, during the periods (1) from April 24, 1945, the date of therespondent's discrimination against him, to August 2, 1945, the dateof his.entry into the armed forces of the United States," and (2) froma date five (5) days after his timely application -for reinstatement, ifany, to'tile date of the offer of reinstatement by the respondent, lesshis net earnings during these periods;(c)Post at its plant in Pontiac, Michigan, copies of the notice at-tached, to the Intermediate Report herein, marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director for theSeventh Region, shall, after being duly signed by the respondent's rep-resentative, be posted by the respondent immeSliately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or coveredby any other material; ' _.(d)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. REILLY, dissenting :I cannot concur in the decision reached by my colleagues.Re-spondent made application for asubpoena daces tecunsdirected to anofficial of the Union requiring the production of any documents show-ing affiliation with, or control, assistance or encouragement by otherlabor organizations admitting rank and file employees to membership.I would remand this case for further hearing to take this evidence. Ifthe respondent could show a connection between the Union and rankand file unions admitting to membership rank and file employees, therespondent would not only be justified in discharging employee Hal-lenbeck but might be obliged to do so in order to preserve its neutrality.3This sum shall be paid to Hallenbeck immediately.*This notice,however,shall be, andhereby -is,amended by substitutingthe words "ADECISION AND ORDER"in lieu ofthe words "THE RECOMMENDATIONS OF A TRIALEXAMINER"appearing in, the first paragraph,and by deleting the entireNOTE at thebottom and substituting in lieu thereof the following .NOTE)-If the above-named employee is presently serving in the armed forces of theUnited States he will be offered full reinstatement upon application in accordance withthe Selective Service Act after discharge from the armed forces._ 560DECISIONS OF NATIONALLABOR.RELATIONS BOARDINTERMEDIATE REPORTIDavid Citrin, Esq.,for the Board.Leonard A. Keller, Esq.,of Detroit, Mich., for the respondent.Mr. William Valiance,of Detroit, Mich., for the UnionSTATEMENT OF THE CASEUpon a charge duly filed by' Foreman's Association of America, herein calledthe Union, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Seventh Region (Detroit, Michigan), issued its com-plaint dated November 21, 1945, against Wilson Foundry and Machine Company,herein called the respondent, alleging that respondent had engaged in and isengaging in'unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3), and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint and noticesof hearing were duly served upon the respondent and the Union.With respect to unfair labor practices the complaint- alleged in substance thatthe respondent: (1) on or about April 24, 1945, discharged and thereafter re-fused to reinstate Ronald C. Hallenbeck because he had joined and assisted theUnion and engaged in other concerted activities for purposes of collective'bar-gaining and other mutual aid and protection; and (2) from on or about April16, 1945, interrogated supervisory employees concerning affiliation with andactivities on behalf of the Union, advising them to refrain from joining or assist-ing the Union or their duties would be altered to inferior rank and authorityas respondent was opposed to the organization of its supervisory employees inthe Union.On December 11, respondent filed an answer admitting the facts alleged inthe complaint relating to the interstate character of, its business; that it haddiscussed with certain supervisory employees the matter of union organizationby them, that it was respondent's opinion that such organization would interferewith proper discharge of their supervisory duties, and that respondent -wouldnot voluntarily recognize the Union of supervisory employees, but denying thatithad engaged in or was engaging in the alleged unfair labor practices. , Therespondent also admitted the discharge of Hallenbeck, but explained that it wasfor good cause, namely, his inability and refusal to work effectively with andunder certain other supervisory officials.Pursuant to notice, a hearing was held in Detroit, Michigan, on December11, 12, and 17, 1945 and January 15, 16, and 17, 1946, before the undersigned,the Trial Examiner duly designated by the Chief Trial Examiner.The Boardand the respondent were represented by counsel and the Union by a repre-sentative and participated in the hearing.Full opportunity to be heard andexamine and cross-examine-witnesses and to introduce evidence bearing on theissues was afforded all parties.At the close of the Board's case and at theconclusion of the hearing the respondent moved to dismiss the complaint onthe grounds that the supervisory employees concerned are not,employees withinthe meaning of Section 2 of the Act, that continuation with the proceeding,would not effectuate the purposes of the Act, and for lack of proof. Thesemotions were denied.'The parties did not present oral argument at the end1 SeeSoss Manufacturing,Company, et al.,56 N. L. R. B. 848;Packard Motor CarCorii-pany,61 N. L It. B. 4,and 64 N. L. R B. 1212;L. A.Young Spring & Wire Corporation,65 N. L. R B 298;Edward G. Budd Manufacturing Company,65.N. L. R. B 612;Jones&Laughlin Steel Corporation,Vesta-Shannopin Coal Division,65 N. L. R. B. 3$6.Respondent in its answer and at the hearing conceded that the Union is a labor organ-ization within the meaning of the Act, but contended that its supervisors involved in this,.a WILSON FOUNDRY AND MACHINE COMPANY561of the hearing nor were any briefs filed with the undersigned thereafter.Upon the entire record in the case, and from his observation of thewitnessesthe undersignedmakes the following :-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Wilson Foundry and Machine Company is a Delaware corporation. Itsprincipal plant and its business office are located on West Wilson Avenue, inthe City of Pontiac, MichiganIt also has a small plant called Plant 2 onSanford Avenue, in the City of Pontiac, Michigan.The respondent is engagedin the production of grey iron castings'for automotive parts and also inmachining and assembling certain other parts of automotive equipment.Untilthe end of the war, it also was engaged in the production of 40 mm anti-aircraftshells and tank gun elevating mechanisms, and other tank parts.The respondent, at the time of the bearing, employed approximately 1500persons, of whom 1250 were production workers and the balance were officeand supervisory employees.- During the war, approximately 2200 persons wereemployed.For the fiscal year ending June 30, 1945, the respondent purchased for produc-tive use approximately $13,186,084 of raw materials and supplies, of whichapproximately $8,201,733 was purchased within the State of Michigan, andapproximately $4,984,351 was purchased outside the State of Michigan foruse in the State of Michigan.During the salve year the respondent had grosssales of approximately $24,776,950, of which approximately $14,039,916 was insales to customers within the State of Michigan, and approximately $10,737,034was in sales to customers outside the State of Michigan, including the UnitedStates Government and foreign countries.At the present time the respondentreceives a substantial portion of its raw materials and other purchases fromoutside the State of Michigan, and makes a substantial portion of its sales outsidethe State of Michigan, the exact percentage not being available at the time of thehearing.The only plants owned by the respondent are located in the Stateof Michigan.II.THE ORGANIZATION INVOLVEDThe Foreman's Association of America is a labor organization admitting tomembership employees of respondent.-III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; and the discriminatory dischargeRonald C. Hallenbeck was elected temporary president of a group of respond-ent's supervisory employees attempting to, become organized in the Union.proceeding are not employees within or entitled to protection under the Act.For thereasons stated by the Board in the above-cited cases, the undersigned rejects thiscontention.Respondent made application for subpoenaduces tecumto be directed to an official ofthe Union requiring production of any documents showing affiliation with, control, assist-ance or encouragementby other labororganizationsadmittingrank-and-fileemployees tomembershipThe application was denied by the undersigned and respondent requestedthe Board for permission to file an appeal directly with it in accordance with the Rules andRegulations of the Board, Article II, Section 16.The Board has notified the respondentthat when and if the matter comes before it, and it appears from the entire record thatsuch testimony is necessary and relevant to the proceeding, it will then consider ripeningthe hearing for this purpose 562DECISIONSOF NATIONALLABOR RELATIONS BOARDHe was discharged a week later.Many of the events about which there isevidence occurred over a period of approximately 4 months prior to the periodpreviously mentioned and have no connection with the Union though alleged tobe material in relation to the discharge of Hallenbeck.During the recent war respondent was engaged entirely or at least largelyin the production of material used in the active prosecution of the war by themilitary and naval forces.' In this connection most or all of the contractswere initiated through the office of the Detroit Ordnance District under theWar Department. The Detroit Ordnance District or DOD asitisreferredto inthe transcript of the proceedings made periodic- inspection of respondent'splants particularly with respect to safety conditions, or lack of them, that might...result in injury to employees of DOD acting as inspectors in the plant or mightin any other way affect the prosecution of the war effort. Safety conditionswere discussed with various officials of respondent and were the subject ofseveral reports by DOD inspecting officers.One of the many complaints men-tioned in these reports and the only one with which we are here concernedrelated to the cleanliness of the plant or "housekeeping" as it was sometimes,described.At this time sweepers and chip haulers (described as a very poorclass of labor) who were responsible for janitor-like functions had as theirimmediatesupervisor one John Schmidt but were under the direct supervisionof Loyal C. Riley, a class A foreman in charge of building and ground main-tenance.Riley's supervision of the sweepers, however, was a comparativelysubordinate part of his responsibilities and he directed the work of manyadditional employees such as carpenters, plumbers, steamfitters and gas men.After continued complaints and conferences in which the subject of planthousekeeping arose,Wallace O. Leonard, president and general manager ofrespondent, after discussion with Ferdinand N. Thiefels, respondent's mastermechanic, decided to develop a new job with broadened responsibility for house-keeping and the cleanliness of the plant.'They also determined that theywould offer the job to Hallenbeck.Hallenbeck had been employed by respondent since June 1942°and since March1943 had worked in the Planning and Scheduling Department on various jobsresulting in reclassification and added responsibilities with corresponding in-creases in salary.When he entered the employ of respondent he was hired at therate of $160 a month plus overtime ; this was increased to $175 a month plusovertime when he was transferred to the above-mentioned department.There-after lie had several increases in salary and was being paid at the rate of $275a month with no overtime at the time in question. In December of 1944 he wasclassified as a production clerk and his duties required, frequent trips throughoutthe plant and contact with the foremen of the several departments therein.Hewas dissatisfied with the salary he was being paid and notified his superior, oneRand, that he intended to look for another jobDue to the pressure of business,Rand apparently did nothing about finding a successor.On or about December 27, 1944, Hallenbeck became ill which necessitated hisgoing to the hospital, apparently without notifying respondent.' Several days-thereafter Leonard's secretary called' Hallenbeck at his home asking if he hadquit.He told her, "not necessarily," that he had been sick; she then informedhim that Leonard wanted to talk with him for the purpose of offering him one oftwo jobs then open. After an absence of about 7 days Hallenbeck returned to work2 All partiesagree that respondent has had an agreementwith the UAW-CIO coveringits production employees since 1937.8 For example there had been complaints about oil and dirt on the floors in the machineshop and elsewhere as well as metal scrap and similar hazardous material on the floors. WILSON FOUNDRY AND MACHINE COMPANY563and shortly thereafter had a conversation with Leonard during whichLeonardtold him of the two jobsand urgedhim to take the job relatingto housekeepingmentioned above, with salary of $300 a month plus 11/L,, time overtime pay. Leonardsaid hedid not want Hallenbeck to quit and that he thought Hallenbeck could doa good job there as he got along with all of the foremen. Hallenbeck testified hetold Leonard that he was not sure as he had some difficulty in gettingalong withRiley, but that Leonardsaidliewould not be working for Riley but_ directly forThiefels.Leonard alsosuggestedthat Hallenbeck talk with R. W. Wenzell, theplant manager,to get somesuggestionsfor carrying_ out the job.Hallenbeckdecided to take the job and thereafter did talk with Wenzell.Hewas responsiblefor supervising the sweepers and chip haulers, and had as many as 53men workingunder him.Hallenbeck's transferto his new job which was under the master mechanic'sdepartment was dated January 9, 1945, to become effective the following day,and according to respondent's personnel records he was classifiedas anassistantforeman. which is-frequently referred to as a class B foreman, although Wenzellsaid that his job title would be Sanitation Engineer and he is so referred to in aDOD report on a safety conferencehe attended .4Several witnesses 5 testified that during his first 2 weeks on the job Hallenbeck'ssupervision resulted in considerable improvement around the plant, but they werevirtually unanimous in stating that this level of improvement was not maintained.thereafterHallenbeck testified that after he had been on the job about 2 weekshe accompanied Wenzell to a meeting of the shop foremen where Wenzell toldthem that Hallenbeck "was working with Mr. Leonard and they would have tocooperate with him."In addition to this a memorandum dated January 22,1945. was sent to all foremen and superintendents announcing Hallenbeck's ap-pointment and duties, stating that he reported to Riley and the master mechanic'sdivision and requesting their cooperation in improving orderliness and cleanlinessin the plant. This was signed by Thiefels and Wenzell.Hallenbeck testified thathe did not see a copy of this although he understood it had been distributed.Thiefels testified that a copy was sent to Hallenbeck.-Hallenbeck's version of the situation is that he was unable to obtain cooper-ation from Riley both in finding out about work to be done by himself and withrespect-to 'work for which Riley was responsible, chiefly removal of discardedheavy metal building materialand equipmentfrom operating areas to properstorage or scrap.Itwas customary among the supervisory employees ofrespondent to issue routine requests to the personconsideredresponsible for cer-tain duties when something was observed which seemed to require calling itto the attention of the person responsible.Such routine request is known asan AVO, short for "avoid verbal orders."Hallenbeck issued a number of AVOsaddressed to Riley.Riley undoubtedly complied with some of these requestsbut definitely did not with others. Sometime during the latter part of Februaryor early March of 1945 Hallenbeck and John Gillespie, then classified as safetyengineer, prepared a series of "work orders"' several of which were directed toRiley.Hallenbeck said this was done because his AVOs to Riley had,not beeneffective.The work orders were signed by Thiefels and Hallenbeck deliveredthem to Riley ,who became angry and took them to John L. Hopkins, thenassist-ant to theplant engineer.Riley and Hopkins then went to see Thiefels who4 The description of the events discussed above is based primarily upon the testimonyof Hallenbeck,whom the undersigned finds to be a credible witness.iParticularly Leonard, Thiefels, and Riley."The work order is an accounting device, the form specifying the job to be done andto what account it is to he charged.It is not used for normal routine functions butrather for some special or major construction,maintenance or salvage job712344-47-vol. 70-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed that the work orders should be disregarded and destroyed.Hallenbeckwas present at this conference and was told that he was subordinate to andshould report to Riley and not go over Riley's head to Hopkins and Thiefels.According to Jack White, then chief of plant protection, after Hallenbeck cameout of this meeting he told White that he had expected to be discharged.-Hallenbeck testified that about the first of March 1945 he asked Leonard totake him off the job, that Leonard wanted to know why and Hallenbeck toldhim it was because Riley would not cooperate with him.He further testifiedthat Leonard said he thought Hallenbeck was doing a good job, that he, Leonard,wouldhave a talk with Riley. Leonard did not testify concerning this conver-sationthough he denied that another incident occurred which Hallenbeck inhis testimony placed at about the same time.He merely stated that he did notrecall additional conversations but did not deny that they might have takenplace.The undersigned credits Hallenbeck's testimony and finds that he didseek to be relieved of the job due to difficulties with Riley.On a list dated March 24, 1945, Hallenbeck's name was included among thoseof 126 employees for whom the respondent requested deferment from induction.The list indicates that employment as of January 1, 1945, less than-3 monthsbefore, the total employment of respondent had been 2180.The list was sub-mitted to the- War Production Board which in turn certified to the appropriateSelective Service officials the names of those whom it considered necessary tobe deferred.This practice had been inaugurated a short time before.Theinstructions in effect at the time respondent submitted the list were that thelocalWar Production Board officials would certify no more than 15 percent ofthe list submitted by respondent and that the remainder would be consideredby the Washington headquarters of that organization.Respondent's personnelmanager, Thorland H. Peck, asserted that he did not know of and that respond-ent did not comply with an additional instruction which would require therespondent to list employees in order, the most important first and the leastimportant last. Instead Peck claims they listed first the 18 or 19 names whichthe 15 percenf rule would allow the local offices to certify and that theremain-ingnumber in the 126 were listed haphazardly.He also stated that the listincluded any supervisory employee who might be subject to. induction and ina draft classification that would otherwise make him available.To supportits request for deferment respondent was required to submit individual affida-vits for each employee giving its reasons for considering deferment to benecessary.This was done with respect to Hallenbeck although a copy was ndtintroduced in evidence.As a result Hallenbeck was given a draft classificationwhich resulted in deferment for 6 months.On Sunday, April 15, 1945, a group of respondent's supervisory employees metto discuss the matter of self-organization and affiliation with the Union.As aresult of this preliminary meeting which had been held in the offices of the Bald-win Rubber Company Chapter of the Union, a meeting was called for the followingTuesday evening, April 17.This meeting was held in a vacant storeroom, ap-parently adjacent to an enterprise referred to in the testimony as the Top Hat-ters Club, and the meeting has been characterized in the evidence as the one heldat that Club, although it apparently was not held in space occupied by the Clubitself.Several representatives of the Union attended the meetingand discussedprior experiences of the Union.During the course of the meeting, Hallenbeckwas elected temporary president and Norman Bentley was elected temporarysecretary and treasurer of the group.A day or so after this meeting, Thiefels approached both Riley and Hopkinsindividually, asking them to fill out a termination slip for the discharge of Hal' WILSON FOUNDRY AND MACHINE COMPANY565lenbeck.Both men refused to do so and Thiefels said he would do it himself.Neither of the men stated his reason for refusing to comply with Thiefels' requestat that time,though they did in their testimony in the hearing of this case.Bothhad substantially the same reason which was variously phrased and was in effectthat Leonard had put Hallenbeck on the job and Leonard and Thiefels shouldfire him, and Hallenbeck had Leonard's backing and they did not want to go atcross purposes to the latter.Thiefels testified that he had already discussed thepossible discharge with Leonard,who had made no objection,but Thiefels dillnot mention this to either Hopkins or Riley.Thiefels did not make out a termi-nation slip at that time,although there is testimony that Hopkins did have one-in his desk on the same day or shortly thereafter when he told one of his assist-ants that he had a job to do but that he didn'twant to do it.Hallenbeck wasnot fired that day but was about a week later.On Saturday morning, April 21, 1945,Hopkins instructed Hallenbeck to cleanout a room in the office building which constitutes the main entrance to theplant, as it was intended to move in the medical or first aid department thatweekend.The testimony is not clear as to precisely what Hopkins'instructions.were.Hopkins testified he told Hallenbeck it was a "hot job" and that,in effect,it should be completed as soon as possible.Hallenbeck,on the other hand, deniesthat Hopkins said anything about a "hot job" and implied that a deadline of 2: 30,p. in. was established.He testified further, that the job was completed an hourand a half prior to the deadlineThe undersigned does not regard this as im-portant,as itis clearHopkins did instruct Hallenbeck to have the room cleanand to put_men on it immediately.Hallenbeck also testified he put eight menon the job,but when it became necessary for him to leave for a short trip to,Plant No.2, he left his predecessor Schmidt in charge of the sweepers.The roomitself was not large.Testimony indicated that it was probably about 30 by 10feet.Shortly after the above events,Hopkins went to the room, presumably to checkon workers.Instead of eight men under Foreman Schmidt" he found two menfrom Hallenbeck's gang who were not making progress he considered satisfactory.Hopkins thereupon communicated with Riley,who agreed to produce additionalmen for the completion of the job.Two'men were thus produced and apparentlythe job was nearly finished by 11: 30 a. in.,at least sufficient for the employeesto start shifting furniture.Hallenbeck testified that he had gone to Plant 2 about 10: 30 and returned ahalf an hour laterHowever, apparently he was not seen at the first aid roomuntil approximately 12: 30.Hopkins demanded an explanation, but was not sat-isfiedwith the information he received.Hallenbeck testified that he had anemergency call from Plant 2 which required his presence,and also that he should.take with him 2 additional sweepers to assist with the work in Plant 2. At about1: 30 that afternoon,Hopkins told Thiefels of the incident,saying that he wasdisgusted and that it was the last straw.On Monday,April 23, Thiefels told Riley that he wanted to see Hallenbeck,.but Riley did not see Hallenbeck for the remainder of the day.Accordingly, Rileyleft a note on the time card of Hallenbeck requesting him to report to Thiefelsupon his arrival at work on Tuesday, April 24. Upon reporting for work that'Apparently Schmidt no longer had the stains of a foreman, but was recognized to.have more responsibilities than the ordinary sweeper.There was a disproportionateamount of testimony on the point, in support of respondent's contention that Schmidt Nxasnot working that day but was on a 30-day leave of absence ending April 24th.The under-signed accepts such evidence as credible and finds that Schmidt was not working on April21, but also finds that the difference between the fact and the testimony of Hallenbeckdoes not discredit the testimony of the latter on other matters. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, Hallenbeckreceived the notice and went directly to Thiefels' office.Whenthe latter arrived somewhat later, be, apparently with some reluctance, informedHallenbeck that he was being discharged.Hallenbeck asked the reasons andwas informedthat it was due to complaints by Hopkins and Riley that he hadnot been performing his work properly andthat he refusedto takeorders fromRiley.Hallenbeck then stated that lie did not mind losing his job, but that hewould like to get such complaints straightened out before leaving.He askedThiefels to call in Hopkins and Riley for that purpose.Thiefels refused andHallenbeck went to the personnel office where he was informed that his termina-tion papers had not been received.He was requested to return the following day.He then had a conversation with Thorland H. Peck, personnel manager of therespondent,who stated that he did not know about the discharge or the reasonsfor it.Nevertheless, he refused to recommend Hallenbeck for a job in the shopor for, a job in the Planning and Scheduling, Department, even though Hallenbecktold;him there was an opening there and Hallenbeck had worked there for severalyears prior to being hired for the job he had just been holding.Hallenbeck com-plained that he thought he was being discharged because of his activities inbehalf of the Union. Peck was not inclined to agree with this, but said he wouldinvestigate and subsequently did inquire of Thiefels as to the matter.Thiefelsdenied that such activities were connected with the discharge.Hallenbeck alsocalled on Leonard, principally to say goodbye.Leonard told him he.was sorry,but indicated he was not inclined to intervene or interfere with the responsibilitiesand functions of subordinates in such a matter.On April 23, Hallenbeck had prepared and distributed notices announcing aunion meeting to be held the following day. This notice was actually prepared bya clerk in the Planning and Scheduling Department, and Hallenbeck passed outcopies to respondent's foremen.The meeting was held on April 24, as scheduled.The following morning, April 25, Hallenbeck reported at the plant where he wasescorted by a guard to the medical department for clearance.Approximately 2days thereafter, respondent's personnel department notified Hallenbeck's draftboard that he had quit,' and shortly thereafter he was reclassified into 1A, whichclassification effectively prevented his obtaining satisfactory employment of thetype for which he was qualified.On August 2, 1945, he was inducted into theArmy, and at the time of that part of the hearing held in December, had beenpermitted to return from his military station for the purpose of giving testimonyin this case._Both Hopkins' and Riley testified that they were aware of the activity con-nected with the attempted organization of the supervisory employees the dayafter themeeting onApril 17, and that they had knowledge of the fact thatHallenbeck had been elected temporary president, and Bentley temporary secre-tary, and,treasurer.Hallenbeck testified that on themorning ofApril 18, whilehaving a regular morning coffee period-with Jack White, chief of plant protection,and William R. McClure, assistant personnel manager, White questioned himabout the Union and the names of employees who -had joined.Whitealso'testi-fied that he thought Hallenbeck had spoken about union matters to McClure whilehaving coffee.White did not admit the detailed facts contained in Hallenbeck'stestimony, but admitted that he might havediscussedmatters concerning theUnion with Hallenbeck on that day, and that he might have learned of the latter'selection as much as a.week before his discharge.McClure denied being present ats Peck explained that the "quit" notice to thelocal draft board was sent through Aclerical error.'The respondent admitted that Hopkins as well as White and McClure whovre mentionedbelow were members of"top management." WILSON FOUNDRY AND MACHINE COMPANY567such a conversation, but his testimony lacks credibility in some respects ; inaddition, the undersigned was not favorably impressed with McClure as awitness, and accordingly, his denial of being present at such a conversation isnot=accepted10White-also made inquiries as to his eligibility for membershipand what advantages there would be in becoming a member.Hallenbeck alsotestified that he gave White a copy of the contract between the Ford MotorCompany and the Union.White denied ever seeing such a contract.The under-signed considers that this conflict is inconsequential and does not undermine theveracity of either witness, hence no finding it made with respect to it n, Whitedenied reporting any information concerning the Union that had come to himto his superiors, but admitted that he "probably spoke to McClure about it."McClure testified that he may have had discussions with Peck and White con-cerning the rumors that had come to him, and the undersigned finds that he didhave such discussions with Peck and White. Leonard testified he discussed theUnion with Peck.-Respondent's answer admitted discussion of the matter of union organizationof its supervisory officials with certain of them, informing them of its opinion"that such organization would interfere with the proper discharge of the dutiesand responsibilities of supervisory officials," and that such an organization wouldnot be recognized voluntarily.Respondent's position is further amplified in thetestimony of Leonard and Peck. Peck testified, "The Company is strenuouslyopposed to the principle of our particular foremen forming an Association tobargain collectively for them."This position was repeated with variation byPeck and endorsed by Leonard in his testimony.Pursuant to this policy, respond-ent made it known to its supervisory employees. It had been the custom to haveweekly group meetings of foremen for the purpose of discussion of their problemsand their relation to problems of the top management. In connection with this,certain leaders who met with the groups, met together once a week with Peckfor discussion of the matters that would be taken up in the meetings during theensuing,week.In.oneror:more.of';these,meetings,,the,question of organizationof supervisory employees was brought up by Peck.He admitted instructingits supervisory employees and that it was probable, should such organizationtake place, that the respondent-"would have another step of supervision intervenebetween the foremen and management, to serve as the direct representatives ofmanagement, in the event the foremen did not consider themselves as such any"For example, he denied ever hearing aboutthe policy of therespondent with respectto organization of its supervisory employees and its intention to impose another stepof supervision between foremen and top management should effective organization beachieved.witnesses, some perhaps due to concern over what they may consider their own best inter-est, but many no doubt caused by a lapse of memory due to thepassage of time.Forexample,White when recalled as a witness, slightly more than a month afterhis firstappearance on the stand, did not recall having given certain testimony.Also indicativeof this is Leonard's testimony when questioned about the testimony of another witnesswith respect to a certain conversation which Leonard agreed had taken place, but ques-tioned some of the details and in respect to one item stated, "I think he is mistaken.Hismemory probably isn't any better than mine on something that happenedseveralmonthsago,because I was quite careful not to try to pry out of him anyone else's connection withthe foremen's union"[Italics added ]It is clear from the record, as well as from thefacts related earlier in this report, that 9 months to a year elapsed between the eventswith which we are concerned and the testimonyof the witnessesin thehearing.It isalso clear that most of the events were unimportant though some perhaps were irritating.Accordingly, the undersigned tends to accept the testimony of the witnesses in generalwithout attempting to resolveminorinconsistencies that have little orno bearing upon'the principal issues 568DECISIONSOF NATIONALLABOR RELATIONS BOARDlonger." - Peck did not recall the date of such discussion, but Hallenbeck whoattended group meetings conducted- by the group leader who had met with Pecktestified that he had been informed of the respondent's opposition.This wasobviously prior to the date of his discharge.Accordingly, the undersigned findsthat Peck's discussions with the group leaders on this matter occurred prior toApril 25, 1945, although there may have been subsequent discussions of a similarnature.'sB. ConclusionsIt is apparent from all the testimony that there was a conflict of personalitybetween Hallenbeck and Riley, between subordinate and superior" There wastestimony concerning an incident in which Riley was called upon to thaw outsome pipes in the Planning and Scheduling Department shortly before Hallen-beck's transfer to the job here in question.An argument between the twoensued, due to the fact that someone told Riley that Hallenbeck had turned offthe steam valve or valves, which resulted in the freezing of the pipes.The factthat there was such an argument and that Hallenbeck denied turning off thevalves was not disputed by any of the parties. Thereafter, Hallenbeck wasselected by Leonard to undertake direct supervision of work for which Riley wasresponsible.Apparently there was some resentment against Hallenbeck on thepart of Riley because of this.Without passing upon whether Thiefel's versionthat Hallenbeck was informed in the beginning that he was to work under Rileyor Hallenback's version that he was not so informed until sometime thereafter,it appears that tl}ere was some friction or conflict between Riley and Hallenbeck.In any event, the respondent tolerated the conditions, whatever they may have-been, until the issue of the Union arose.It would further seem that respondent adopted a stop gap or temporary curefor the defects complained of by DOD and hoped that it would work out:Respondent's witnesses testified that there was an improvement for a shorttime after Hallenbeck came on the job, and the DOD report of an inspection madeon February 27, indicated that the improvement was still manifest.Moreover,the successor selected to take over Hallenbeck's job after his discharge, did notimprove conditions, though the "housekeeping" may have been no worse. Itwas respondent's acknowledged policy to transfer men back to their previousjobs when it became necessary to demote them from a supervisory position.Admittedly, most of the testimony on this point related particularly to "rankand file" employees paid on an hourly basis, rather than salaried employees,whichHallenbeck had been.Nevertheless, approximately a month before,respondent regarded men who were physically capable of doing work as beingat a premium. In view of this, it is difficult to explain Peck's attitude in denyingany knowledge as to the reason for the discharge and refusing to consider therequest for employment of Hallenbeck elsewhere in the organization.It is respondent's contention that Hallenbeck's failure to properly supervisethe cleaning of the room where it was intended to move the medical departmentwas also the basis for the discharge of Hallenbeck, but this is difficult to accept.Both Hopkins and Riley admit that two of Hallenbeck's men were workingthere at the time Riley put his men on the job. It does not appear that Riley"Counselfor the Board asserted at the hearing that the demotion of Norman Bentley _and RuskinFinney on the day of Hallenbeck's discharge and Wayne Culver during thenext month was related to or bore upon Hallenbeck's discharge and the interference,alleged.While it appears that the respondent was aware of their union activities, theundersignedis of the opinion that the matter was not fully exploredand therefore makesno findingwith respect to it.12Hallenbecktestified that he did not get along with Riley off the job either,and thattheirhomes werenext door to each other. WILSON FOUNDRY AND MACHINE COMPANY569remained on the job at all times to supervise his two men, and Hopkins admitsthat Hallenbeck might have been in and out of the room during the time thework was accomplished.Furthermore, Thiefels had made up his mind to dis-charge Hallenbeck 3 days before.His explanation for the delay in executingthis intention after his subordinates had refused included the following state-ment : "I was trying to make up my mind if we could no anything with him. IlikedHallenbeck personally.He was aggressive and I thought probably wecould do something with him."However, he further testified that he did not doanything to improve Hallenbeck's work or change any attitude that may havebeen found unsatisfactory. Instead he recognized the friction between Hallen-beck and Riley, and gives this as the reason for the discharge.Although thepersonnel department form which he initiated to effect the discharge gives asreasons "Work not satisfactory.Does not cooperate,"Thiefels also testifiedthat the quality of Hallenbeck's work was not the reason for his discharge.Top management of the respondent admitted it knew of Hallenbeck's electionto office the day after it occurred, including both Hopkins and McClure, Peck'sassistant.Riley too, knew of this. Thiefels had discussed the Possible dis-charge with Leonard, but it was not until Hallenbeck became temporary presi-dent of the Union that respondent decided to discharge him and give him noopportunity for other employment.Leonard liked him well enough to selecthim for the job.Thiefels testified that he liked him, and apparently many othersupervisory employees did also, as indicated by his election to the office of tem-porary president.It is clear that respondent could put up with Hallenbeck,whatever his deficiencies may have been, and that it was only when he becameactively associated with the Union that respondent determined to end his em-ployment.Respondent fully admits its opposition to the organization of its foremen.However, it went beyond harboring such an opinion and confining discussionconcerning it to members of top management, but in addition, undertook topass the word around through the medium of discussion with the group leadersby Peck, who in turn were expected to relay such information to the groupsof foremen when the leaders conducted their own meetings.Hallenbeck indi-cated that the secretary of respondent, Paul, probably was present at one ofthe meetings when the matter was discussed and made similar statements.It is not contended that respondent threatened more drastic forms of discrimi-nation such as discharge ; instead, it used a more subtle threat, the threat ofloss of authority and prestige.Respondent in effect was threatening to makethe foremen mere straw bosses or group leaders who would not be speakingformanagement in connection with whatever supervisory functions they re-tained.One reason given for the attempt at organization by respondent's em-ployees was that being on a salary basis with government-imposed restrictionson overtime earnings, they were earning less than the hourly rated employeesfor whose supervision they were responsible.This was a wartime condition,of course.Such a threat as was made, if carried out, would strip supervisorypositions of almost all vestige of desirability.That the threat was effective, incombination with the discharge of Hallenbeck, is demonstrated in the testimonyof Leonard himself, who asserted that VerBeek came to his office on his ownvolition "and said that he had refunded the money that he had collected fromprospectivemembers of the Foremen's Union, and tore up the receipt bookwhich he had in my presence." It is difficult to conceive of more compellingevidence of the effectiveness of respondent's campaign to prevent organizationof its supervisory employees.By such conduct respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is found that respondent discharged Ronald C. Hallenbeck on April 24,1945, and thereafter refused to reinstate him because of his union activitiesand thereby interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurringin connection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will iecommend that it cease and desist therefrom, and take certainaffirmative action to effectuate the policies of the Act. In view of the respond-ent's threat to demote its supervisory employees or otherwise adversely affecttheir status representing management in its affairs with the rank and fileemployees because of the supervisors' self-organization and since the respond-ent's position is to continue to oppose such self-organization of its supervisors,the undersigned will recommend that the respondent cease and desist from inany manner interfering with, restraining, or coercing its supervisory employeesin the exercise of the rights guaranteed in Section 7 of the Act. Also it hasbeen found that the respondent discharged Ronald C. Hallenbeck and there-after refused to reinstate him for the reason that he joined and assisted alabor organization and engaged in concerted activities for the purposes of col-lective bargaining and other mutual aid and protection.Hallenbeck was inducted into the United States Army on August 2, 1945.It will be recommended that the respondent, upon application by him withinninety (90) days after his discharge from the Armed Forces of the UnitedStates, offer him reinstatement to his former or substantially equivalent posi-tion without prejudice to his seniority 'or other rights and privileges and makehim whole for any loss he may have suffered by reason of the respondent'sdiscrimination against him, by payment to him of a sum of money equal to theamounthe would normally have earned as wages during the periods: (1)between April 24, 1945, and the date of his induction, August 2, 1945, and (2)between, a date five (5) days after his timely application for reinstatementand the date of respondent's offer of reinstatement to him,less his net earn-ings 14 duringthese periods.Upon the basis of the foregoingfindings offact and upon the entire recordin the easethe undersigned makes the following:CONCLUSIONS OF LAW1.The Foreman's Association of America is a labor organization withinthe meaning of Section 2 (5) of the Act.14By "net earnings"ismeant earnings less expenses,such as for transportation,' roomand board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeCrossettLumber Company,8 N. LR. B. 440.Monies received for work performed upon Federal,State, county,municipal,or other work-relief projects shall be considered as earnings.SeeRepublic Steel Corporationv.N. L. it.B.,311 U. S. 7. WILSON FOUNDRY AND MACHINE COMPANY5712.By discriminating in regard to the hire and tenure of employment of RonaldC.Hallenbeck, thereby discouraging membership in a labor organization, re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, respondent has engaged in andis engaging in unfair labor practices within, the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the respondent, Wilson Foundry and MachineCompany, of Pontiac, Michigan, its officers, agents, successors,and assignsshall :1.Cease and desist from :(a)Discouraging membership in the Foreman's Association of America, orany other labor organization by discriminating in regard to hire and tenure ofemployment, or any term c.r condition of employment of its supervisoryemployees ;(b) In any other manner interfering with, restraining, or coercingits super-visory employees in the exercise of the lights to self-organization, to form labororganizations, to join or assist Foreman's Association of America, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon application by Ronald C. Hallenbeck, within ninety (90) days afterhis discharge from the Armed Forces of the United States, offer him reinstate-ment to his former or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges he may have;(b)Make whole Ronald C. Hallenbeck for any loss of pay he may have suf-fered by reason of the respondent's discrimination against him in the mannerset forth in "The remedy", by payment to him of a sum of money equal to theamount which he normally would have earned as wages during the periodsbetween April 24, 1945 and August 2, 1945, the date of his induction into militaryservice," and between five (5) days after his timely application for reinstate-ment and the date of the respondent's offer of reinstatement, less his net earn-ings 1e during these periods ;(c)Post at its plants in Pontiac, Michigan, copies of the notice attached heretomarked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector of the Seventh Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;16The sum here provided to be paid shall be paid immediately without awaiting a finaldetermination of the full amount he is awarded.10See footnote 14,supra. 572DECISIONS,OF NATIONALLABOR RELATIONS BOARD(d) File with the Regional Director for the Seventh Region on or beforeten (10)days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has compliedwith the foregoing recommendations.It is further recommended that unless on or before ten (10)days from thereceipt of this IntermediateReport, therespondent notifies said Regional Directorin writingthat it willcomply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNationalLabor RelationsBoard, Series 3, as amended,effective November 27,1945, any party or counsel for the Board may within fifteen(15) days fromthe date ofthe entryof the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington 25, D. C, an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediately upon the filing-of such state-ment of exceptions and/or brief,the partyor counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional Director. As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing within ten(10) days from the date of the ordertransferring the case to the Board.ROBERT M. GATES,Trial Examiner.DatedMay 7,1946.APPENDIX ANOTICE; TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with,restrain,or coerce our super-visory employees in the exercise of their right to self-organization,to foritlabor organizations,to join or assist Foreman'sAssociation of America, orany other labor organization,to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.We will offer to the employee named below immediate and full reinstate-ment to his former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.Ronald C. HallenbeckAll our supervisory employees are free to become or remain members of theabove-named union or any other labor organization.We will not discriminatein regard to hire or'tenure of employment or any term or condition of employ- WILSON FOUNDRY AND MACHINE COMPANY573ment against any employee because of membership in or activity on behalf of anysuch labor organization.WILSON FOUNDRY & MACHINE COMPANY,Employer.Dated --------------------By ------------------------------ -----------(Representative)(Title)NoTE.-Any of the above-named employees presentlyserving inthe ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.